Title: To Alexander Hamilton from Henry Kuhl, 4 December 1793
From: Kuhl, Henry
To: Hamilton, Alexander



Philada. December 4: 1793
Sir

I have frequently applied to you for advice, and flatter myself, that it was always given with cheerfulness: I therefore do not now hesitate to trouble you again on my own account.
The office of Commissioner of loans for Pennsylvania has become vacant by the death of Mr Smith which happened yesterday. It is an office which probably will not continue vacant a long time, for which reason those who mean to be candidates ought not to delay making application.
From a conviction that I can perform the duties of the office with credit to myself and advantage to the public, and from other considerations which I will take the liberty of stating I have concluded to ask your advice whether I ought to apply for the office and whether in that case I may count upon your support—without it I am satisfied there will be no success.
Long and faithful services constitute a substantial claim. I have served the United States upwards of eight years; vizt. four years to the late Treasurer of the United States—yourself, with little interruption from October 1789 to October 1791, and the Comptroller of the Treasury since that time, and have had the satisfaction of enjoying the confidence of my employers.
On these occasions I am aware, that family connections are also taken into account. Mine are by no means disreputable. My father has uniformly been a friend to the liberties of this Country, and has filled several stations in the public councils of this State, during the late war and since. He was a member of the first Convention, of the Council of Safety, of assembly &c and is now of the Common council. By the war he also sustained losses, in consequence of the depreciation of the paper currency, the credit of which, during its circulation, he always endeavoured to support. The losses arose from receiving it in exchange for specie for the use of the U: S: and for old debts, the payment of which he might easily have avoided.
A good private character is also a material requisite—of mine, which is well known to you, it is scarcely necessary to make an observation. To say anything to its prejudice, I may set the world at defiance. And this character I shall always boast of as part of my inheritance.
Under the late Government, integrity & services alone even in Foreigners, were good titles to Offices. Of the promotions of clerks on these accounts, (which were I believe numerous) I at present recollect, Fox, Bindon & Burrall, appointed Commissioners for settling accounts under the administration of the Superintendent of Finance. If the principle of advancement is adhered to under the present Govt. I have, in addition to services and integrity, good family connections, and am also a native of Pennsylvania. The good effect of a principle of promotion in public service is well known to you.
From an expectation of promotion, I have been prevented from applying for an appointment, either in the Bank of the U: S, or that of Pennsylvania, in which I could not have failed of success. It is true, there is rather more confinement, but the business is simple & the salaries far beyond the additional service required, and I believe the same restraint is not laid on the Clerks as on those of the Treasury.
But notwithstanding my services, family, character and place of birth, with the other observations on my situation, I would not ask for the office, if I were not well satisfied, that I can perform its duties with advantage to the public and credit to myself.
If therefore you advise me to apply, and will favour me with your interest, I do not doubt of success. If I should fail in this instance, perhaps not another opportunity will offer before you leave the service of the public, a circumstance which the real friends of this country fear is too near at hand. With that event my hopes and expectations will vanish.
Suffer me to request your opinion immediately, that I may know how to act.
I have the honor to be with the greatest respect   Sir   Your obedt. Servt.

The Honorable A: H.Secy of the Treasury

